Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Non-Final office action is in response to the application filed on August 8, 2018, the amendments to the claims filed on November 11, 2020, and the Request for Continued Examination filed on February 24, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
 
Drawings
The drawings were received on February 24, 2021.  These drawings are accepted.

Specification
The substitute specification filed February 24, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The amendment to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “initiate a post-matching clearing timer in response to determining that the post matching phase is permitted” in lines 8-9 of claim 15, similarly recited in claim 24, renders the claim indefinite.  Specifically, it is clear when or how it is determined that the post matching phase is permitted since the limitation is not positively recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 15-34 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 24 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 15.  Claim 24 recites the limitations of receiving data indicative of a fixed price for a financial instrument; identifying whether a post matching phase is permitted; initiating, a post-matching clearing timer in response to determining that the post matching phase is permitted; identifying whether an alternate price is permitted; in response to determining that the post matching phase is permitted, permitting entry of an alternate price different from the fixed price; identifying whether the post-match clearing timer has expired in response to comparing the post-match clearing timer to a predetermined time period; and permitting entry of a trade at the alternate price during the post matching phase prior to expiration of the post-match clearing timer, but denying entry of the trade in response to determining that the post-match clearing timer has expired.

Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor coupled to memory in Claim 24 and the memory and at least one processor coupled to the memory of claim 15.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 15 and 24 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0006, 0020] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 15 and 24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 16-23 and 25-34 further define the abstract idea that is present in their respective independent claims 15 and 24 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 16-23 and 25-34 are directed to an abstract idea.  Thus, the claims 15-34 are not patent-eligible.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 9-12) are acknowledged, however they are not persuasive.  

Applicant’s arguments regarding the 35 USC 101 rejection, specifically citing a PTAB decision (Remarks, pages 9-10) are acknowledged, however PTAB decisions do not represent Office Policy. PTAB decisions are not precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications.

Applicant’s arguments that the claims are statutory because they are directed to a specific improvement to the way computers operate, citing Trading Technologies Int’l v CQG, (Remarks, pages 10-11) are acknowledged, however they are not persuasive.  Specifically, the court in TTI stated:
The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. ... It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software-implemented programmatic method. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed subject matter is “directed to a specific improvement to the way computers operate,” id., for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339. see Trading Technologies International, Inc. v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017)
The invention in TTI solved a problem rooted in computer technology (i.e. limitations of existing graphic user interfaces) with a solution rooted in computer technology (i.e. “specific structure and concordant functionality” of an improved graphic user interface). In essence, the problem addressed and the solution claimed are inexorably linked to computer technology without a “pre-electronic trading analog.” As such, the invention is an improvement in a technology and/or a technical field, specifically graphic user interfaces.  The present case is different, as the focus of the claims are not directed to improving a specific structure and concordant functionality but rather directed towards permitting entry of a trade.  Therefore, Trading Technologies does not apply.

	Applicant’s arguments that per the Berkheimer Memo, “claim elements cannot be well understood, routine, or conventional unless the examiner finds, and expressly supports a rejection” (Remarks, pages 11-12) are acknowledged, however they are not persuasive.  Specifically, as the examiner has not invoked the Berkheimer memo by not using the terms, “well understood, routine, or convention” the examiner is not required to find evidence supporting that assertion.  However, even though the examiner did not use the Berkheimer rationale in the 35 USC 101 rejeciton, applicant’s specification paragraphs [0006, 0020] were cited to provide support for the rejection.  Further, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Lindsay Maguire
3/12/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693